Order entered May 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00384-CV

                           FORD MOTOR COMPANY, Appellant

                                               V.

CASEY JOHNSON, INDIVIDUALLY, AS GUARDIAN OF MAEGEN JOHNSON, NCM,
AS HEIR AT LAW TO TRISTEN JOHNSON, DECEASED, AND AS HEIR AT LAW TO
 MADELEINE JOHNSON, DECEASED, PEARLETTE JOHNSON, INDIVIDUALLY,
              AND SJON JOHNSON, INDIVIDUALLY, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-04102

                                           ORDER
       We GRANT appellees’ May 15, 2015 unopposed motion for an extension of time to file

a brief. Appellees shall file a brief by JUNE 2, 2015. We caution appellees that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE